Citation Nr: 1546345	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of larynx cancer.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of larynx cancer include hoarseness with no evidence of thickening or nodules of cords, polyps, submucous infiltration, pre-malignant changes on biopsy, constant inability to speak above a whisper, constant inability to communicate by speech, or respiratory symptoms. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of larynx cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6516, 6519, 6520, 6819 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In regards to the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for residuals of larynx cancer, service connection has been granted and an initial disability rating and effective date have been assigned, this claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  Therefore, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters as to this claim.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Post-service VA and non-VA treatment records are associated with the claims file, most importantly records from Fayetteville Otolaryngology.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA examination in August 2013.  The Board finds the examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and provides adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran claims entitlement to an initial rating in excess of 10 percent for residuals of larynx cancer.

I. Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
Service connection for residuals of larynx cancer was awarded in a September 2013 rating decision, which assigned an initial rating of 10 percent pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516, effective September 13, 2012.  

Malignant neoplasms of any part of the respiratory system are rated as 100 percent disabling for six months beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no recurrence or metastasis, the disability is rated based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819, Note. 

Diagnostic Code 6516 provides that chronic laryngitis productive of hoarseness, with inflammation of cords or mucous membrane, is rated as 10 percent disabling.  A 30 percent disability evaluation is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on a biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.

Diagnostic Code 6519 contemplates complete organic aphonia.  A 60 percent rating is warranted for constant inability to speak above a whisper.  A 100 percent rating is warranted for constant inability to communicate by speech.  Incomplete aphonia may be evaluated as chronic laryngitis.  38 C.F.R. § 4.97, Diagnostic Code 6519.

Diagnostic Code 6520 pertains to larynx, stenosis of, including residuals of laryngeal trauma (unilateral or bilateral).  A 10 percent rating is warranted for FEV-1 of 71 to 80 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction.  A 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A maximum 100 percent rating is warranted for FEV-1 less than 40 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction, or; permanent tracheostomy.  Stenosis of larynx may also be evaluated as aphonia.  38 C.F.R. § 4.97, Diagnostic Code 6520.
Turning to the evidence of record, the Veteran was provided a VA examination in August 2013.  The VA examiner diagnosed malignant neoplasms of the larynx noting that a 1996 biopsy of the larynx revealed a malignancy.  It was indicated that the Veteran's last treatment for the condition was radiation therapy in 1996.  Presently the Veteran's treatment was reported to consist of being in watchful waiting status.  Residuals conditions were revealed to include hoarseness and difficulty talking.  It was indicated that the Veteran had not undergone a laryngectomy or permanent tracheostomy or suffered from laryngeal stenosis or complete organic aphonia.  He does suffer from incomplete organic aphonia resulting in hoarseness.  No pulmonary functioning testing was performed, including forced expiratory volume in one second (FEV-1) testing, because the Veteran exhibited no respiratory symptoms.  The Veteran's disability was observed to impact his ability to work through difficulty talking, hoarseness, and fatigue.    

Medical records from both VA and non-VA healthcare providers are included in the claims file.  The records from Fayetteville Otolaryngology reveal complaints of hoarseness with a voice characterized as rough and lower in pitch than normal.  At times the Veteran complained that hoarseness was worsening.  The complaints of worsening hoarseness predate the August 2013 VA examination.

The Veteran states that his voice is hoarse resulting in an inability to sing; talk above noise, warn people of impending danger, or communicate at a drive through window or over the telephone.  Additionally, the Veteran reports that he must be careful when eating because scar tissue in his throat resulting from radiation therapy causes a choking hazard.  The Veteran suggests such hoarseness warrants at least a 30 percent rating.  January 2014 Notice of Disagreement, December 2013 and June 2014 Veteran's Statements, and September 2014 VA Form 9.    
 
The evidence or record shows that a rating in excess of 10 percent is not warranted at any time during the appeal period.  A 100 percent rating pursuant to Diagnostic Code 6819 for six months following the cessation of therapeutic procedures is not warranted as radiation therapy was last performed in 1996 and ceased years before the effective date of the award of service connection.  As the Veteran did not evidence respiratory symptoms a rating in excess of 10 percent under Diagnostic Code 6520 is not warranted.  The residuals of the Veteran's larynx cancer include hoarseness but the evidence is against a finding there is also thickening or nodules of cords, polyps, or submucous infiltration, or pre-malignant changes on biopsy since the cessation of the 1996 radiation treatment.  As such, a rating in excess of 10 percent under Diagnostic Code 5216 is not warranted.  Finally, while the Veteran is hoarse neither the Veteran nor a medical professional has described it as an inability to communicate by speech or speak above a whisper, thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 6519.  The Board acknowledges the Veteran complained that hoarseness was worsening; however, such complaints predate the August 2013 VA examination report in which the VA examiner described the Veteran's voice as hoarse.  Therefore, while the Veteran's hoarseness may have worsened over time it does not appear to have worsened to the point where it would be described as a constant inability to speak or speak above a whisper.  

As such, the Veteran's disability picture does not more nearly approximate a rating in excess of 10 percent.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the second prong of Thun, the evidence in this case does not present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Veteran's primary residual of larynx cancer is hoarseness.  This is specifically contemplated by the diagnostic code the Veteran's disability is currently rated under.  38 C.F.R. § 4.97, Diagnostic Code 6516.  The severity of the hoarseness is contemplated as another diagnostic code provides for more severe impairment of the Veteran's ability to speak.  38 C.F.R. § 4.97, Diagnostic Code 6519.  Nevertheless, the Veteran has indicated that scar tissue in his throat due to radiation therapy causes a choking hazard.  While the schedular criteria do not consider such symptomatology the evidence is against a finding that this results in an exceptional disability picture.  The evidence does not show that this symptomatology results in marked interference with employment, frequent periods of hospitalization, or like indicia.

As the second prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The August 2013 VA examiner notes that the residuals of the Veteran's larynx cancer impact his ability to work because of difficulty talking, hoarseness, and fatigue.  Nevertheless, the Board finds this does not suggest that interference with employment is such that a remand or 



referral of a claim for TDIU is appropriate as accommodations could likely resolve these issues.  See Rice 22 Vet. App. 447.     


ORDER

An initial rating in excess of 10 percent for residuals of larynx cancer is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


